Reasons for Allowance
Claim 10 includes allowable subject matter because prior art could not be found to disclose a distribution density of the first apertures in an upper portion of the tunnel air inlet plate is higher than a distribution density of the first apertures in a lower portion of the tunnel air inlet plate; and a distribution density of second apertures in an upper portion of the tunnel air return plate is lower than a distribution density of second apertures in a lower portion of the tunnel air return plate; or wherein circulation airs flow in opposite directions in the tunnel drying chambers of two adjacent modular oven structures with all of the limitations of independent claim 1. Examiner notes that Yasuo literally reads-on to the language of claims 10-14, but is not a modular oven structure as described in the preamble of the claims. Claims 1 leverages this distinction. Examiner notes that to add the features of claim 1 to Yasuo would not improve the Yasuo invention and would rather destroy the reference or require a change of objective for Yasuo. A modular oven structure is not used for the rejection of claim 10 because such an oven could not be found with includes the tunnel air plates with all of the limitations of independent claim 10. Examiner notes that Moll (US 2019/0316842) is the closest prior art as to modular oven structures (48, fig. 1), including tunnel air plates (52, fig. 2) with a plurality of apertures. However, both air tunnels (62, fig. 3) are air supply tunnels, as are all such tunnel ovens for drying cars using side plenums.  Lumber drying ovens, such as Girardi (US 9,423,176), have air inlet and return tunnels (fig. 2) as required by claim 10, but do not include the tunnel air plates, nor do any such lumber drying ovens. Combining the prior art found in examination to reject claim 1 would require hindsight reconstruction without the requisite motivation available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762